Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. SG10201901049S filed on 02/17/2019
Status of Claims

1.	The following is a Final Office Action in response to the Application filed on 01/24/2020 and the Amendments & Remarks received on 06/06/2022
2.	Claims 3, 5, 6, 13, 15, and 16 are cancelled 
3.	 Claims 1, 2, 4, and 11 are amended.
4.	 Claims 1-2, 4, 7-12, 14, and 17-20 are pending

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-2, 4, 7-12, 14, and 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims  -2, 4, 7-12, 14, and 17-20  are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
6.	Therefore, claims 1-2, 4, 7-12, 14, and 17-20 were analyzed for U.S.C. 101 as follows:
7.	Claims 1-2, 4, 7-10 are directed to a method and claims 11-12, 14, 17-20 are directed to a system. (Step 1: Yes)
8.	In claim 1, corresponding representative claims 11, the limitations that define an abstract idea (in bold) are below:
A method comprising: 
receiving, by a payment network server from an issuer server, an authorization response indicating that a transaction performed by way of a transaction card associated with a user financial account maintained by the issuer is authorized;
generating, by a server, a reference identifier for the transaction only in response to the authorization response indicating that the transaction is authorized; 
extracting, by the payment network server, one or more transaction parameters from the authorization response
storing, by the payment network server, the reference identifier, the one or more transaction parameters, and service details of one or more value-added services that are applicable on the transaction, in a database, such that the one or more transaction parameters and the service details are accessible by way of the reference identifier; 
inserting, by the payment network server, the reference identifier into a data element of the authorization response to generate an enriched authorization response; transmitting, by the payment network server, the enriched authorization response to an acquirer server associated with a terminal device;
in response to transmitting the enrich authorization response, receiving, by the payment network server from the terminal device, a service request for offering a first value-added service of the one or more value-added services on the transaction, wherein the service request includes the reference identifier; 
retrieving, by the payment network server from the database, the service details of the first value- added service based on the reference identifier included in the service request; and 
communicating, by the payment network server to the terminal device, a service response including the retrieved service details for offering the first value-added service on the transaction.
7.	In claim 1, corresponding representative claims 11, are steps that describe receiving, retrieving, communicating, and storing financial transaction data to generate a transaction identifier to determine and offer the value-added services for processing and authorizing a payment. The above steps are offering value-added services on a transaction without requiring access to corresponding transaction card numbers that are in the enumerating grouping of abstract ideas related to Certain Methods of Organizing Human Activity specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
8.	Independent claim 1, corresponding representative claims 11, recite the additional components of “terminal device”, “server” “payment network server”, “database”, “server from an issuer server”, and additional elements of “reference identifier”. The additional components are no more than generally linking the use of the judicial exception to a particular technological for field of use. The mere nominal recitation of “terminal”, “payment network server” and “database” do not take the claims limitation out of the abstract idea (i.e. a generic payment network server and database performing a generic computer functions of processing a transaction and storing transaction data). The limitations do no more than generally linking a judicial exception to a particular technological environment. The claims 1, corresponding representative claims 11, are directed to an abstract idea. 
9.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
In another embodiment, the second memory 506 may be realized in form of a database or a cloud storage working in conjunction with the payment network server l 10, without departing from the scope of the invention. The second memory 506 further stores the database (designated as "database 520") in which the second processor 502 stores the service details and the transaction parameters of the transaction, (specification: Paragraph [0070])
The terminal device 106 is associated with a financial institution, such as an acquirer. Examples of the terminal device 106 include a POS device, a POP device, a POI device, or the like. The terminal device 106 may be capable of reading the card details of the transaction card 104 when the transaction card 104 is used at the terminal device 106. For example, if the transaction card 104 is a magnetic strip card, the terminal device 106 decodes the data in the magnetic strip when the transaction card 104 is used at the terminal device 106. In another example, when the transaction card 104 is a near-field communication (NFC) enabled card, the terminal device 106 reads information stored on the NFC tags or chips. In one embodiment, the terminal device 106 may further allow the user 102 to perform cardless transactions, as known by those skilled in the art. (Specification: Paragraph [0037])
Examples of the acquirer server 108, the payment network server 110, and the issuer server 112 include, but are not limited to, computers, laptops, mini-computers, mainframe computers, any non-transient and tangible machines that can execute a machine- readable code, cloud-based servers, distributed server networks, a network of computer systems, or a combination thereof. (Specification: Paragraph [0047])
10.	These additional elements and additional computing components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The combination of these additional elements is no more than linking the judicial exception to a particular technological environment or field of use and does not provide an inventive concept.
11.	Finally, taken together, the additional elements and no additional components of claim 1, corresponding representative claims 11, has been considered and are not ordered combinations as defined by the courts. These additional elements do not recite any improvements and do not integrate the abstract idea into a practical application. The claims 1, corresponding claims 11, are directed to an abstract idea without significantly more.
12.	Dependent claims 2, 4, 12, and 14 further recite limitations of receiving, by the server from the terminal device, an authorization request for authorizing the transaction when the transaction is initiated at the terminal device; and communicating, by the server, the authorization request to an issuer that corresponds to the transaction for authorizing the transaction, and determining, by the server, an eligibility of the transaction for the one or more value- added services based on the authorization response, wherein the service details of the one or more value-added services are stored in the database when the transaction is determined to be eligible for the one or more value-added services. The above limitations continue to fall in the enumerating grouping of certain methods of organizing human activity as it relates to receiving and communicating information for processing and authorizing a transaction. The above claim limitations recite receiving and extraction information at a high-level generality (i.e. a generic server performing generic computer function sending and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic component. The limitation of determining, by the server, an eligibility of the transaction for the one or more value-added services based on the authorization response, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the server” language, “determining” in the context of the claim encompass the user to determine the eligibility of the transaction for value-added services. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
13.	There are additional components of the “terminal device” and “payment network server” and no additional elements. Simply suggesting a technological environment (i.e. steps directed to the general means of processing and authorizing a financial transaction) upon which the abstract idea may be implemented does not alter or transform the abstract idea. The claims do not recite any improvements to the generic computing component. Accordingly, this additional components and elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, like the independent claim, dependent claims 2, 4, 12, and 14 further are directed to an ineligible judicial exception without any significant more.
14.	Dependent claims 7-10 and 17-20 further recite limitations of wherein the one or more transaction parameters include a transaction amount, a transaction date, a transaction time, and a transaction card number, and wherein the reference identifier is different from the transaction card number, wherein, based on the service response, the service details of the first value-added service are presented on the terminal device through a user interface, wherein the service details of each service include a service type, a service eligibility indicator, and a set of service parameters, and wherein the service request is triggered, based on the authorization response, by a service application that is executed on the terminal device. The recited limitations fall within the certain methods organizing human activities of an abstract idea as it relates to commercial interactions of sales activities or behaviors (i.e. steps directed to receiving and transmitting financial data for processing a payment across multiple value added services and payment accounts). The steps are recited at a high-level of generality such that it amounts no more than mere instructions to a particular technological environment. Accordingly, the claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
17.	There claims recite the additional computer components of “terminal device” and additional elements of “reference identifier”, “service application”, and “user device”. The additional components are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a particular technological environment or field of use.  The recited additional components and additional elements are generally linking the use of the judicial exception to generic computer components. The claims do not recite any improvements to the generic computing component. The claim does not recite additional elements that integrate the exception into a practical application because it does not impose meaningful limits on practicing the abstract idea.  Therefore, similar to the independent claims, dependent claims 7-10 and 17-20 are directed to an ineligible judicial exception without any significant more.
15.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-2, 4, 7-12, 14, and 17-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
	
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
17.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

18.	Claims 1-2, 4, 7-12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable by Laracey et. al (US Patent Application Publication No: 2016/0217448; hereafter known as Laracey) view of Bethke et. al (US Patent Application Publication No. 2017/0300883; hereafter known as Bethke) and in further view of Maguire et. al (US Patent Publication No.: 2016/0210628; hereafter known as McGuire) 

18.	In claim 1: Laracey discloses,
A method comprising: (Laracey: Paragraph [0003])
extracting, by the payment network server, one or more transaction parameters from the authorization response; (i.e., merchant transmits a merchant payment authorization request message to a transaction management system 130 (via path 116). The merchant payment authorization request message may include one or more pieces of data or information about the transaction. For example, the message may include one or more of a merchant identifier, the amount due where customer identifier U1002 may be used to uniquely identify the customer. The customer identifier U1002 may be an alphanumeric identifier assigned by the transaction management system and authorization approval processing may be performed using standard financial authorization processing over one or more payment processing network) (Laracey: Paragraph [0029] [0060], [0062] [0101])
in response to transmitting the enriched authorization response, receiving, by the payment network server from the terminal device, a service request for offering a first2 53212 (P06867-US-UTIL) value-added service of the one or more value-added services on the transaction, wherein the service request includes the reference identifier; (i.e., transmitting the merchant payment authorization request early in a transaction (before calculation of a transaction total), the transaction management system 230 has an opportunity to provide any relevant offers, coupons or loyalty incentives to the customer where the merchant payment authorization request contains information identifying the merchant and, in some embodiments, a point of sale terminal identifier and/or a unique transaction identifier) (Laracey: Paragraph [0086],[0088],[0100])
Laracey does not disclose, 
receiving, by a payment network server from an issuer server, an authorization response indicating that a transaction performed by way of a transaction card associated with a user financial account maintained by the issuer is authorized; 
generating, by the payment network server, a reference identifier for the transaction only in response to the authorization response indicating that the transaction is authorized; 
storing, by the payment network server, the reference identifier, the one or more transaction parameters, and service details of one or more value-added services that are applicable on the transaction, in a database, such that the one or more transaction parameters and the service details are accessible by way of the reference identifier; 
inserting, by the payment network server, the reference identifier into an empty data element of the authorization response to generate an enriched authorization response; 
 transmitting, by the payment network server, the enriched authorization response to an acquirer server associated with a terminal device;
 retrieving, by the payment network server from the database, the service details of the first value-added service based on the reference identifier included in the service request; and
communicating, by the payment network server to the terminal device, a service response including the retrieved service details for offering the first value-added service on the transaction.
However, Bethke discloses,
receiving, by a payment network server from an issuer server (i.e., transaction networks may include the American Express®), an authorization response indicating that a transaction performed by way of a transaction card associated with a user financial account maintained by the issuer is authorized; (i.e., in response to an affirmative authentication result, an authorization request that includes an authorization amount to a transaction authorization system 155 (step 245) to process as a typical credit account based purchase and the bank may represent other types of account issuing institutions ) (Bethke: Paragraph [0020], [0025], [0034], [0060])
generating, by the payment network server, a reference identifier for the transaction only in response to the authorization response indicating that the transaction is authorized; (i.e., alternative identifier for sensitive data and an account token may comprise an alternative account identification code generated to obfuscate an actual transaction account code for inclusion in payment transactions where account token and a primary transaction account. Moreover, the associating may occur at any point, in response to any suitable action, event, or period of time. The associating may occur at pre-determined intervals, periodic, randomly, once, more than once, or in response to a suitable request or action) (Bethke: Paragraph [0023], [0059])
communicating, by the payment network server to the terminal device, a service response including the retrieved service details for offering the first value-added service on the transaction.(i.e., the access control server 150 communicates with the eligibility and fulfillment system 135. If the account holder 105 is eligible for a value added service, then a corresponding value added offer is presented and server 150 may verify the account holder's credential(s) and send a response and value added offer is determined in light of specific account properties for the account holder 105. Account properties may include, for example, a reward account balance, account payment history, transactional history, account holder 105 account type, credit limit, account balance, and the like) (Bethke: Paragraph [0029], [0030], [0031])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laracey and Bethke so that the method can include communication of the offering the first value-added service. The invention allows additional security processes to be implemented for online (i.e., card not present) transactions, while also providing an additional incentive to the purchasing customer to follow-through with the purchase process. (Bethke: Paragraph [0003]). In that regard, tokenization of sensitive data may tend to create a barrier for third parties trying to capture the underlying sensitive data. (Bethke: Paragraph [0023])	
The combination Laracey and Bethke do not disclose, 
storing, by the payment network server, the reference identifier, the one or more transaction parameters, and service details of one or more value-added services that are applicable on the transaction, in a database, such that the one or more transaction parameters and the service details are accessible by way of the reference identifier; 
inserting, by the payment network server, the reference identifier into an empty data element of the authorization response to generate an enriched authorization response;
transmitting, by the payment network server, the enriched authorization response to an acquirer server associated with a terminal device; 
retrieving, by the payment network server from the database, the service details of the first value-added service based on the reference identifier included in the service request; and 

However, Maguire discloses 
storing, by the payment network server, the reference identifier, the one or more transaction parameters, and service details of one or more value-added services that are applicable on the transaction, in a database, such that the one or more transaction parameters and the service details are accessible by way of the reference identifier; (i.e., The replacement account identifier may be stored at the order management and the order management computer may periodically send requests including the replacement account identifiers) (Maguire: Paragraph [0023], [0040], [0075])
inserting, by the payment network server, the reference identifier into an empty data element of the authorization response to generate an enriched authorization response; (i.e., generate an authorization response message with an authorization identifier message may comprise the unencrypted original account identifier may include the real account identifier. The payment processing computer 50 may then modify the first authorization response message so that it excludes the unencrypted original account identifier includes the encrypted original account identifier and the authorization identifier) (Maguire: Paragraph [0066],[0067],[0075])
 transmitting, by the payment network server, the enriched authorization response to an acquirer server associated with a terminal device; (i.e., transmit it to the issuer computer via an acquirer computer and a payment processing network. The issuer may then respond to the authorization request message by transmitting an authorization response message back to the payment processing computer via the payment processing network and the acquirer computer. authorization response message may comprise the unencrypted original account identifier. (Maguire: Paragraph [0024],[0066],[0075])
retrieving, by the payment network server from the database, the service details of the first value-added service based on the reference identifier included in the service request; and (i.e., payment processing computer 50 may also include or operate a database which may correlate replacement account identifier data with original account identifier data. authorization request message is transmitted to the issuer computer 80 by the payment processing computer may contain links between unencrypted payment account information and replacement account identifiers (Maguire: Paragraph [0040], [0075])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laracey, Bethke, and Maguire so that the method includes a generated reference identifier when a transaction is authorized and included on the enriched transaction response data. The present invention relate to systems and methods for providing better data and transaction security when processing payment transactions. (Maguire: Paragraph [0006]) The verification of the status of the account can advantageously be obtained using a traditional credit and debit card payments infrastructure, before any replacement account identifiers are issued and used for payment transactions. (Maguire: Paragraph [0026])

23.	In claim 2: The combination of Laracey, Bethke and Maguire disclose the method of supra, including further comprising: 
receiving, by the payment network server from the terminal device, an authorization request for authorizing the transaction when the transaction is initiated at the terminal device; and (i.e., once the payment authorization message from the customer's mobile device is received, the transaction management system 130 creates an authorization approval request message for transmission through one or more payment processing networks to cause the authorization, clearing and settlement of funds for the transaction includes information from the merchant payment authorization request such as the amount of the transaction, or at least a pointer or reference to the relevant merchant payment authorization request via transmission through one or more payment processing network ) (Laracey: Paragraph [0039], [0040],[0060])
communicating, by the payment network server, the authorization request to an issuer that corresponds to the transaction for authorizing the transaction. (i.e., the transaction management system 130 creates an authorization approval request message for transmission through one or more payment processing networks then transmitted from the transaction management system 130 to an account issuer or agent for authorization) (Laracey: Paragraph [0040], [0041], [0042]) 
24.	In claim 4: The combination of  Laracey, Bethke and Maguire disclose the method of supra, including further comprising determining, by the payment network server, an eligibility of the transaction for the one or more value-added services based on the authorization response (i.e., the transaction management system retrieves the customer's available payment accounts that are appropriate for the merchant and customer based on any available rules and in response to the customer transaction lookup request), wherein the service details of the one or more value-added services are stored in the database when the transaction is determined to be eligible for the one or more value-added services (i.e., the transaction management system has an opportunity to provide any relevant offers, coupons or loyalty incentives to the customer) .  (Laracey: Paragraph [0057], [0058}, [0087], [0088]) 
19.	In claim 7:  The combination of Laracey, Bethke and Maguire disclose the method of supra, including wherein the one or more transaction parameters include a transaction amount, a transaction date, a transaction time, and a transaction card number (i.e., dynamic checkout token can further be generated to reveal the total transaction amount and other transaction details associated with the transaction for which the dynamic checkout token was generated. In some currently preferred embodiments, however, the dynamic checkout token does not include the total transaction amount or other transaction details including a transaction amount, and other transaction data (such as a terminal identifier, date, time, enhanced transaction data, etc.) (Laracey: Paragraph [0079], [0082]), and wherein the reference identifier is different from the transaction card number. (i.e., the checkout token is an identifier (consisting of a combination of letters, numbers, and/or symbols) used to link a merchant payment authorization request to a payment authorization request) (Laracey: Paragraph [0037])
20.	In claim 8: The combination of Laracey, Bethke and Maguire disclose the method of supra, including wherein, based on the service response, the service details of the first value-added service are presented on the terminal device through a user interface. (i.e., e mobile application, presents the transaction details and enhanced payment account choice(s) to the customer on a display screen of the mobile device and the display of options may include information about the status of each of the available accounts (e.g., such as the balance, the current interest rate, any current rewards or loyalty points, etc.) (Laracey: Paragraph [0100], [0116])
21.	In claim 9: The combination of Laracey, Bethke and Maguire disclose the method of supra, including wherein the service details of each service include a service type, a service eligibility indicator, and a set of service parameters.(i.e., performing an authentication process with a payment application on a mobile device (or via a Web browser interacting with transaction management system 230), capturing a checkout token from a device associated with the merchant (such as from a display 213 of a point of sale device 212), receiving transaction details and a payment account list or list of preferred or eligible accounts from the transaction management system may include additional metadata or information associated with each payment account (e.g., such as the current available account balance, any special offers available if the account is used in the current transaction, etc.).(Laracey: Paragraph [0056],[0058])
22.	In claim 10: The combination of Laracey, Bethke and Maguire disclose the method of supra, including wherein the service request is triggered, based on the authorization response, by a service application that is executed on the terminal device. (i.e., the payment authorization response is then sent to the merchant as well as to the customer at to complete the transaction. A checkout token may be generated by the merchant systems and displayed on a point of sale display. The transaction management server authorizes the transaction and sends a confirmation message to the customer [Jane] and to the Starbucks point of sale system) (Laracey: Paragraph [0110], [0113], [0114])

23.	In claim 11: Laracey discloses, 
A system comprising: (Laracey: Paragraph [0003])
extract one or more transaction parameters from the authorization response, (Laracey: Paragraph [0029] [0060], [0062] [0101])
in response to transmitting the enriched authorization response, receive, from the terminal device, a service request for offering a first value-added service of the one or more value-added services on the transaction, wherein the service request includes the reference identifier, (Laracey: Paragraph [0086],[0088],[0100])

Laracey does not disclose, 
a payment network server that is configured to: 
receive, from an issuer server, an authorization response indicating that a transaction performed by way of a transaction card associated with a user financial account maintained by the issuer is authorized;
generate a reference identifier for the transaction only in response to the authorization response indicating that the transaction is authorized,4 53212 (P06867-US-UTIL) 
store, in a database, the reference identifier, the one or more transaction parameters, and service details of one or more value-added services that are applicable on the transaction, such that the one or more transaction parameters and the service details are accessible by way of the reference identifier, insert the reference identifier into [[a]] empty data element of the authorization response to generate an enriched authorization response, 
transmit the enriched authorization response to an acquirer server associated with a terminal device, 
retrieve, from the database, the service details of the first value-added service based on the reference identifier included in the service request, and 
communicate, to the terminal device, a service response including the retrieved service details for offering the first value-added service on the transaction. 

However, Bethke discloses, 
a payment network server that is configured to: (Bethke: Paragraph [0020], [0025], [0034], [0060])
receive, from an issuer server, an authorization response indicating that a transaction performed by way of a transaction card associated with a user financial account maintained by the issuer is authorized; (Bethke: Paragraph [0020], [0025], [0034], [0060])
generate a reference identifier for the transaction only in response to the authorization response indicating that the transaction is authorized,4 53212 (P06867-US-UTIL) (Bethke: Paragraph [0023], [0059])
communicate, to the terminal device, a service response including the retrieved service details for offering the first value-added service on the transaction. (Bethke: Paragraph [0029], [0030], [0031])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laracey and Bethke so that the method can include communication of the offering the first value-added service. The invention allows additional security processes to be implemented for online (i.e., card not present) transactions, while also providing an additional incentive to the purchasing customer to follow-through with the purchase process. (Bethke: Paragraph [0003]). In that regard, tokenization of sensitive data may tend to create a barrier for third parties trying to capture the underlying sensitive data. (Bethke: Paragraph [0023])	

The combination Laracey and Bethke do not disclose, 
store, in a database, the reference identifier, the one or more transaction parameters, and service details of one or more value-added services that are applicable on the transaction, such that the one or more transaction parameters and the service details are accessible by way of the reference identifier, insert the reference identifier into empty data element of the authorization response to generate an enriched authorization response, 
transmit the enriched authorization response to an acquirer server associated with a terminal device, 
retrieve, from the database, the service details of the first value-added service based on the reference identifier included in the service request, and

However, Maguire discloses, 
store, in a database, the reference identifier, the one or more transaction parameters, and service details of one or more value-added services that are applicable on the transaction, such that the one or more transaction parameters and the service details are accessible by way of the reference identifier, insert the reference identifier into empty data element of the authorization response to generate an enriched authorization response, (Maguire: Paragraph [0023], [0040], [0075])
transmit the enriched authorization response to an acquirer server associated with a terminal device, (Maguire: Paragraph [0024],[0066],[0075])
retrieve, from the database, the service details of the first value-added service based on the reference identifier included in the service request, and (Maguire: Paragraph [0040], [0075])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laracey, Bethke, and Maguire so that the method includes a generated reference identifier when a transaction is authorized and included on the enriched transaction response data. The present invention relates to systems and methods for providing better data and transaction security when processing payment transactions. (Maguire: Paragraph [0006]) The verification of the status of the account can advantageously be obtained using a traditional credit and debit card payments infrastructure, before any replacement account identifiers are issued and used for payment transactions. (Maguire: Paragraph [0026])
24.	In claim 12: The combination of  Laracey, Bethke and Maguire disclose the system of supra, including wherein the payment network server is further configured to: 
receive, from the terminal device, an authorization request for authorizing the transaction when the transaction is initiated at the terminal device, and (Laracey: Paragraph [0039], [0040])
communicate the authorization request to an issuer that corresponds to the transaction for authorizing the transaction. (Laracey: Paragraph [0040], [0041], [0042])
25.	In claim 14: The combination of Laracey, Bethke and Maguire disclose the system of supra, including wherein the payment network server is further configured to determine an eligibility of the transaction for the one or more value-added services based on the authorization response, wherein the service details of the one or more value-added services are stored in the database when the transaction is determined to be eligible for the one or more value-added services. (Laracey: Paragraph [0057], [0058}, [0087], [0088])
26.	In claim 17: The combination of Laracey, Bethke and Maguire disclose the system of supra, including wherein the one or more transaction parameters include a transaction amount, a transaction date, a transaction time, and a transaction card number (Laracey: Paragraph [0079], [0082]), and wherein the reference identifier is different from the transaction card number. (Laracey: Paragraph [0037])
27.	In claim 18: The combination of Laracey, Bethke and Maguire Laracey and Bethke disclose the system of supra, including wherein, based on the service response, the service details of the first value-added service are presented on the terminal device through a user interface. (Laracey: Paragraph [0100], [0116])
28.	In claim 19: The combination of Laracey, Bethke and Maguire disclose the system of supra, including and wherein the service details include a service type, a service eligibility indicator, and a set of service parameters. (Laracey: Paragraph [0056],[0058])
29.	In claim 20: The combination of Laracey, Bethke and Maguire disclose the system of supra, including wherein the service request is triggered, based on the authorization response, by a service application that is executed on the terminal device. (Laracey: Paragraph [0110], [0113], [0114])

Response to Arguments
30.	Applicants arguments with respect to the rejection of claims 1-2, 4, 7-12, 14, and 17-20 under U.S.C. 101 rejection, the Applicants remarks and amendments have been fully considered, but are not persuasive.
	The Applicant arguments argues that the amended claims are not directed to an abstracted idea. The Applicant arguments further argues that the claims integrate any alleged judicial exception into a practical application of the alleged exception under Step 2A Prong Two 
The Examiner respectively disagrees. The amended claims 1 and corresponding representative claim 11, are directed to the abstract idea of communicating information, in this case, value-added services for a transaction by using a generated reference identifier. The Federal Courts have ruled that offering value-added services on a transaction, applied here as managing and controlling access to financial information is not patent eligible. The Applicants specification supports the above conclusion where it cite “present invention relate to a method and a system for offering value-added services on transactions” (Specification: Paragraph [0002]),  “Based on the reference identifier, the payment network server 110 looks up the database to extract the service details of the first value-added service” (Specification: Paragraph [0059]), and “providing techniques that enable service applications running on a terminal device to offer value-added services on a transaction” (Arguments & Remarks, pg. 10)  Therefore the amended claims 1, and corresponding claims 11, are abstract. 
The judicial exception is not integrated into a practical application. The amended claims 1, corresponding representative claims 11, as drafted, are not a technical solution to a technical problem but is a business solution to a business problem (i.e., steps that offer value-added services on a transaction without requiring access to corresponding transaction card numbers utilizing a generated reference identifier). As recited above, the specification makes clear as stated above that the invention provides a method communicating information of value-added services for a transaction by using a generated reference identifier. Therefore, the amended claims, as drafted, are a business solution to a business problem. The amended claims 1, and corresponding claims 11, recite additional components of terminal device, payment network server, payment network server, database, server from an issuer server, and server from the terminal device, and the additional element of the “reference identifier”. The computer hardware is recited at a high-level of generality (i.e. a generic server to retrieve, receive and send service information) to link the exception using a generic computer component. The Specification supports the above conclusion where it recites: “The terminal device 106 is associated with a financial institution, such as an acquirer. Examples of the terminal device 106 include a POS device, a POP device, a POI device, or the like.” (Specification: Paragraph [0037]) and “Examples of the acquirer server 108, the payment network server 110, and the issuer server 112 include, but are not limited to, computers, laptops, mini-computers, mainframe computers, any non-transient and tangible machines that can execute a machine- readable code, cloud-based servers, distributed server networks, a network of computer systems, or a combination thereof” (Specification: Paragraph [0047]). See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional components, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. In addition, the claims do not recite any improvements to the generic computing component. Therefore claim 1, and corresponding representative claims 11, are directed to an abstract idea without a practical application.
In regards to Step 2B, as stated in the Office Action and above, the claims recite the additional components of terminal device, payment network server, database, server from an issuer server, and server from the terminal device, and the additional element of the “reference identifier”. The computer hardware is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, applicant's specification fails to set forth that the recited elements of the claims amount to significantly more. It is clear from the above that only general computing components and no specialized computer, hardware, or technology is required to implement the invention. The claims were directed to the abstract idea of steps that offer value-added services on a transaction without requiring access to corresponding transaction card numbers utilizing a generated reference identifier in other words, managing and controlling access to financial information. The elements are not sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims 1-2, 4, 7-12, 14, and 17-20 are directed to an abstract idea without significantly more.
31.	Applicants arguments with respect to the rejection of claims 1-2, 4, 7-12, 14, and 17-20 under U.S.C. 103 rejection, the Applicants remarks and amendments have been fully considered and are not persuasive. 
	The Applicant arguments argues that Applicant submits that one or more claim features are absent from the combination of references. (Amendments & Remarks, pgs. 14-22). 
	The Examiner respectfully disagrees. The Applicants argument Is improper. See above U.S.C. 103 rejections, The U.S.C 103 rejections is updated with the amended claims and new limitations. All limitations in the amended claims have been disclose in Laracey, Bethke, in view of Bethke. 
	In regards to the Applicants argument that argues “Laracey clearly does not describe any of the recited claims elements being performed by a payment network server upon receipt of an authorization response from an issuer server of an issuer associated with the financial account used to perform a transaction…… one or more authorization networks ( e.g., such as the VISANET® network operated by Visa, Inc., an Automated Clearing House system such as NACHA, or the like). Id.”
	The Examiner respectfully disagrees. Laracey discloses Embodiments allow users to choose among a variety of payment accounts to use the most appropriate or most desirable payment account for a given transaction. Embodiments also allow merchants, payment account issuers, and/or payment network operators to establish rules governing which payment instrument (Laracey: Paragraph [0025]). Therefore, all limitations are disclosed with Laracey, Bethke, and Maguire. 
	In regards to Office asserts that Bethke discloses the limitation of "generating, by the payment network server, a reference identifier for the transaction only in response to the authorization response indicating that the transaction is authorized." (Amendments & Remarks, pgs. 19-20.
	The Examiner respectfully disagrees. A person skilled in the art would know that a token is a generated reference identifier based on the rules will determine how its process. Therefore 
Applicant’s arguments with respect to Bethke does not disclose receiving, by a server from an issuer server, an authorization response indicating that a transaction is authorized. Betheke discloses transaction networks may include the American Express®, VisaNet® and the Veriphone® networks in response to an affirmative authentication result, an authorization request that includes an authorization amount to a transaction authorization system 155 (step 245) to process as a typical credit account-based purchase and he bank may represent other types of account issuing institutions (Bethke: Paragraph [0020], [0034], [0060]). American Express® are both card network and issuer. Therefore, Bethke discloses all elements of the limitations. 
	The Applicants arguments are not persuasive. The Examiner points that American Express is cited in the limitation. American Express is both is both a card issuer and a payment network. 
	Applicant’s arguments with respect to combining art.  The Arguments are not persuasive. The limitations are transmitting and receiving information. The Examiner points that to ensure all elements are in the claims for full benefit. 

Conclusion
32.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693